In an action, inter alia, to recover *836possession of real property, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Held, J.), dated June 1, 1998, which, inter alia, denied his motion to vacate his default in answering the complaint.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the defendant’s contentions, the Supreme Court properly denied his motion to vacate his default in answering the complaint (see, Fleetwood Park Corp. v Jerrick Waterproofing Co., 203 AD2d 238; Hugyecz v 99 Commercial St., 222 AD2d 405).
The defendant’s remaining contentions are either unpre-served for appellate review or without merit. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.